Citation Nr: 1125497	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for peripheral artery disease, to include as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus, type 2.

5.  Entitlement to service connection for hepatitis C.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for a bilateral knee disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1971.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With respect to the Veteran's pes planus service connection claim, the Board has considered that the RO previously considered and granted a claim for a foot condition in April 1971.  At that time, the Veteran was awarded service connection for tinea pedis.  The analysis was limited to whether the Veteran should be service-connected for his tinea pedis, pes planus was not addressed.  As such, the Board finds that consideration of whether new and material evidence has been submitted with respect to the current claim for pes planus is not necessary.  Rather, a new decision on the merits is required.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on a distinct diagnosis, that being pes planus.  The Veteran's 

previous claim solely related to his tinea pedis.  As such, the claim for pes planus has been properly characterized on the title page of this decision.  

The issues of entitlement to service connection for hepatitis C and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam; the competent and credible evidence of record fails to establish that the Veteran's diabetes mellitus manifested in service or is etiologically related to the Veteran's active service.  

2.  There is no credible or competent evidence that the Veteran has a current diagnosis of pes planus at any time during the appeals process.

3.   Peripheral artery disease and glaucoma were not identified for many years after service separation and are unrelated to service or a service-connected disability.  

4.  In a January 1996 decision, the United States Court of Veterans Appeals affirmed a July 1994 Board decision which denied a claim to reopen service connection for a bilateral knee disorder essentially on the basis that a chronic disorder was not demonstrated, nor did the evidence show that the claimed disorder was incurred in or caused by active service.

5.  The evidence received since the July 1994 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disorder. 





CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Pes planus was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Peripheral artery disease was not incurred in or aggravated by active duty service; neither is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

4.  Glaucoma was not incurred in or aggravated by active duty service; neither is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

5.  The July 1994 Board decision, which denied the Veteran's claim to reopen service connection for a bilateral knee disorder, is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. §§ 3.160(d) (2010).

6.  New and material evidence has been presented since the July 1994 Board decision to reopen service connection for a bilateral knee disorder; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letter (diabetes mellitus, pes planus, peripheral artery disease, glaucoma) sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decisions in these matters.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board acknowledges that the November 2005 did not contain information regarding the requirements for a secondary service connection claim.  However, as the Veteran is not service connected for the underlying condition (diabetes mellitus, type 2), his claims for peripheral artery disease or glaucoma secondary to diabetes mellitus, type 2, cannot be substantiated as a matter of law.  As such, the fact that the VCAA notice failed to outline the secondary service connection requirements is not prejudicial to his claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in May 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the May 2007 notice, the matters were readjudicated in a July 2007 statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service and VA treatment records.  Moreover, Social Security Administration (SSA) records were reviewed.  In short, no outstanding records have been identified that have not already been obtained.  

Next, the Board acknowledges that VA medical examinations were not provided with respect to his peripheral artery disease or pes planus claims, and although a VA examination evaluated his diabetes mellitus and glaucoma, a medical opinion was not obtained.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

The Board concludes that a VA examination is not needed to address his peripheral artery disease or pes planus claims, and a supplemental VA opinion is not required for his diabetes mellitus or glaucoma claims.  

With respect to his pes planus claim, the Board concludes an examination is not needed.  Given, that there is no current diagnosis of pes planus, any opinion as to likely etiology are moot.  Moreover, because of the absence of in-service evidence of chronic manifestations of this disorder, or a current diagnosis of this disorder, a remand for a VA opinion would unduly delay resolution.   

The Board notes that a VA examination was conducted in January 2005.  However, no opinion regarding the etiology of his diabetes mellitus or glaucoma was rendered.  The Board does not question the adequacy of the examination, however.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, an adequate one must be provided or the claimant must be notified why an adequate exam will not or cannot be provided).  In fact, the examination was conducted prior to the Veteran's claim for service connection for these disorders.  Finally, the Board finds that the existing evidence of record is deemed more than sufficient for making a decision on the Veteran's claims.  An opinion on the etiology of these disorders is simply not necessary.

With respect to his claim for peripheral artery disease, the Board notes that the Veteran's service treatment records do not reflect complaints or treatment associated with this disorder.  Moreover, as will be discussed in more detail below, treatment records do not confirm treatment or complaints associated this disorder for many years following separation from service.  The Board has considered that the Veteran's statements now attributing this disorder to service however, medical evidence supporting any possible theories has not been provided.  Indeed, as will be discussed below, the medical evidence of record weighs against the Veteran's claim for service connection.  Thus, given the absence of evidence of chronic manifestations of this disorder for many years following separation from service, and no competent evidence of a nexus between service and his claim, the Board finds that there is sufficient competent medical evidence of record to make a decision on the claim.  A remand for a VA examination/opinion is simply not warranted.

With respect to the bilateral knee disorder claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for a bilateral knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Diabetes Mellitus 

The available service treatment records (STRs) do not reflect treatment or diagnoses related to diabetes mellitus.  A separation examination is not of record. 

However, this does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that the Veteran's diabetes mellitus is causally related to active service for the reasons discussed below.

Post-service evidence does not reflect symptomatology associated with diabetes mellitus for many years following separation from service.  Specifically, complaints and treatment associated with diabetes mellitus were first demonstrated in March 1989.  A VA treatment record, dated in March 1989, noted a diagnosis of rule out diabetes mellitus.  It was not until a December 2002 VA treatment record that "newly diagnosed diabetes mellitus, type 2" was noted.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to his diabetes mellitus for many years following separation from service, the evidence includes the Veteran's vague statements asserting continuity of symptoms with respect to this disorder.  Nevertheless, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board questions whether the Veteran is competent to state that he has experienced diabetes mellitus since active service.  He is clearly competent to state that he has experienced symptoms of diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Board does not believe the Veteran is competent to attribute symptomatology to the subsequent development of diabetes mellitus.  Nevertheless, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  When the Veteran initially sought treatment in March 1989, he did not mention that he had experienced any related problems since service.  Additionally, the Board emphasizes the multi-year gap between discharge from active duty service (1971) and initial reported symptoms and diagnosis as early as 1989, over 18 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Reference is also made to the report of a March 1971 VA examination that was silent for complaints, treatment, or diagnosis of diabetes mellitus or any chronic symptoms related thereto.  

Accordingly, the Board finds the Veteran's statements asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's diabetes mellitus to service, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.   

The Board notes that the Veteran has vaguely asserted that his claimed disorder is related to his active service.  Specific allegations as to the service origin have not been proffered by the Veteran.  Here, the Board finds that the Veteran is competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his diabetes mellitus.  See Jandreau v. Nicholson.  Because diabetes mellitus is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his diabetes mellitus are found to lack competency.

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), diabetes mellitus is regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of diabetes mellitus, within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

The Board additionally notes that diabetes mellitus can be presumptively service-connected if due to exposure to herbicides during active service in Vietnam.  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

However, the Veteran's records do not establish that he had active service in the Republic of Vietnam within the presumptive period specified above.  Moreover, the Veteran has not asserted otherwise.  In fact, his DD 214 reflects that he had no foreign and/or sea service.  As such, presumptive service connection pursuant to 38 C.F.R. § 3.309(e) is not warranted in this case. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for diabetes mellitus and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Pes Planus

The Veteran contends that he suffers from pes planus due to the "rigors of military service."  See August 2007 Substantive Appeal. 

A review of the Veteran's service treatment records reflects no treatment for pes planus.  A separation examination is not of record. 

More importantly, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having pes planus.  As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of a diagnosis of pes planus during the period under appellate review. 

The Board finds that the medical evidence of record outweighs the Veteran's statements that he suffers from pes planus.  In the absence of competent medical evidence showing that the Veteran presently has pes planus, there is no basis for the granting of service connection for this condition.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pes planus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Peripheral Artery Disease and Glaucoma, to include as 2nd to Diabetes Mellitus

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With the above criteria in mind, the Board notes that for the reasons explained above, the Veteran's claim for service connection for diabetes mellitus is denied.  As he is not service-connected for this disorder, his secondary service connection claims for peripheral artery disease and glaucoma, must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Next, the Board will also consider whether a grant of direct service connection for peripheral artery disease and glaucoma is appropriate.  However, because there was no treatment for either of these disorders for many years following service, and because no competent evidence causally relates these current disorders to active service, a grant of direct service connection is not warranted.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341, 346 (1999).

The available service treatment records do not reflect complaints or treatment related to peripheral artery disease or glaucoma.  There is no separation examination of record.  

Post-service evidence does not reflect symptoms associated with the Veteran's peripheral artery disease or glaucoma for many years following separation from service.  Specifically, complaints of leg cramps were not made until a June 1993 treatment visit.  Chronic leg swelling was noted in an April 1996 VA treatment record.  Visual problems were first reflected in a September 1996 VA treatment record.  A December 2004 VA treatment record noted a diagnosis of probable glaucoma.  The Veteran was diagnosed with glaucoma at a January 2005 VA examination.  A history of peripheral vascular disease was noted in a December 2004 VA treatment record.  Therefore, the medical evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his peripheral artery disease or glaucoma for many years following separation from service, the evidence includes the Veteran's vague statements asserting continuity of symptoms with respect to these disorders.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As noted above, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  

In this case, there is no dispute that the Veteran is competent to report symptoms associated with leg swelling or vision problems because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board finds that the Veteran's reported history of continued peripheral artery disease or glaucoma since active service, while competent, is nonetheless not credible.  Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Significantly, a March 1971 VA examination noted no complaints or diagnosis associated with the Veteran's cardiovascular system.  Moreover, his eyes were described as pupils round, equal, react to light.  His visual was 20/20, in both eyes at that time. 

Additionally, in this case, the Board also emphasizes the multi-year gap between discharge from active duty service (1971) and initial complaints or symptoms associated with his peripheral artery disease in 1993, and those associated with his eyes in 1996.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's peripheral artery disease or glaucoma to service.  No medical professional has established a relationship between these disorders and active duty.  

The Board notes that the Veteran has vaguely asserted that his peripheral artery disease or glaucoma are related to his active service, although he appears to attribute them more to his non service-connected diabetes mellitus.  Here, the Board finds that the Veteran is competent to report symptoms as they come to him through his senses.  He can state that he experiences cramps in his legs or vision problems. However, the Veteran is not competent to provide an opinion regarding the etiology of these disorders.  See Jandreau v. Nicholson.  Because peripheral artery disease or glaucoma is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his peripheral artery disease or glaucoma are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for peripheral artery disease or glaucoma, and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

III.  New and Material Evidence- Bilateral Knee Disorder 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for a bilateral knee disorder in January 1971.  The RO, in April 1971 denied the Veteran's claim, in pertinent part, based on a finding that there was no evidence that the Veteran suffered from a current disorder.  The Veteran filed a claim to reopen in April 1990.  In a May 1990 rating decision, the RO denied the Veteran's claim on the basis that the evidence submitted was not new and material.  A subsequent August 1990 rating decision appears to reflect that the Veteran still was unable to demonstrate an objective bilateral knee disorder.  A February 1991 rating decision confirmed the denial.  The Veteran appealed. 

The Board remanded the Veteran's bilateral knee claim in March 1992.  In a July 1994 Board decision, the Board denied the Veteran's claim to reopen, essentially on the basis that the Veteran did not demonstrate a current disorder and the evidence did not demonstrate that the claimed disorder was incurred in or caused by active service.  The Veteran appealed, and the United States Court of Veterans Appeals, affirmed in a January 1996 decision.  

The Veteran filed a claim to reopen in September 2005.  Although the RO reopened his claim in the March 2006 rating decision, currently on appeal, they denied it on the merits.  He appealed. 

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence added to the record since the July 1994 BVA decision includes numerous VA treatment records and a January 2005 General Medical Examination.  The Board finds that the pertinent evidence, received subsequent to the July 1994 BVA decision, includes various VA treatment records reflecting a diagnosis of a bilateral knee disorder, including degenerative arthritis of the knees.  See October 2004 and July 2005 VA treatment records.  Although the evidence still does not reflect a relationship between the Veteran's current disorder and service, the evidence reflects that he is currently diagnosed with a bilateral knee disorder.  As such, a reasonable possibility of substantiating his claim for a bilateral knee disorder is raised. 

The Board finds that the evidence submitted since the July 1994 BVA decision is new in that it was not associated with the claims folder prior to the July 1994 BVA decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, his bilateral knee disorder claim will be reopened and remanded as discussed in the Remand portion of this decision.


ORDER

Service connection for diabetes mellitus, type 2, is denied.

Service connection for pes planus is denied.

Service connection for peripheral artery disease, to include as secondary to diabetes mellitus, type 2, is denied.

Service connection for glaucoma, to include as secondary to diabetes mellitus, type 2, is denied.

New and material evidence to reopen a claim of entitlement to service connection for a bilateral knee disorder has been received, to this extent, the appeal is granted.


REMAND

As previously noted, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is necessary to satisfy VA's obligations under VCAA.

Bilateral Knee Disorder-  With respect to the Veteran's bilateral knee disorder, service treatment records reflect that the Veteran sought treatment for pain in his left knee in October 1969 after hitting concrete.  An April 1970 treatment record noted issues with his right knee.  A July 1970 treatment record reflects that the Veteran sought treatment for pain in his knee after falling while playing basketball.   An August 1970 treatment record indicated that the Veteran's symptoms were worse and that he had pain on flexion of his left knee.  An October 1970 treatment record reflects that the Veteran sought treatment for pain in his knees.  A separation examination is not of record.  The Veteran essentially contends that his knees have continued to bother him since service.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is deemed to be competent to state that he currently experiences problems with his knees.  Thus, based on documentation of some treatment in service, and complaints of continued symptomatology of his knees, the Board finds that a remand for a VA examination of the claim of service connection for a bilateral knee disorder, is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hepatitis C-   The Board notes that the Veteran has offered competent evidence alleging in-service incurrence of hepatitis C.  Specifically, he claims that he had a blood transfusion around 1969.  See November 2005 statement.  He indicated that he did not have any involvement of any of the remaining risk factors for hepatitis.  See Id.  

In his August 2007 substantive appeal, the Veteran indicated that he contracted hepatitis C through treatment for a gunshot wound.  Service treatment records confirm that the Veteran was treated in February 1969 for a gunshot wound to the left shoulder.  The bullet was surgically removed.  Available records do not confirm or contradict that a transfusion was completed.  A separation examination is not of record. 

The Veteran's VA medical records reflect that he is currently diagnosed with hepatitis C; however, there is insufficient competent medical evidence of record to make a decision to determine whether his hepatitis C is related to service.  Therefore, an examination and medical opinion are required to determine the nature and etiology of his hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his bilateral knee disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral knee disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the various in-service treatment records referencing complaints of knee problems, and the Veteran's assertions that he has suffered from a bilateral knee disorder since service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his hepatitis C. Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C is related to service.

In rendering such opinion, the examiner is directed to consider the Veteran's reported history of a blood transfusion in service.  The examiner should a consider other major risk factors for the hepatitis C virus, including receipt of blood or blood products before 1992; intravenous drug use; occupational exposure to contaminated blood or fluids via employment in patient care or clinical laboratory work; high risk sexual practices; intranasal cocaine; hemodialysis; organ transplants; and body piercing or tattooing. Veterans Benefits Administration (VBA) All Station Letter 98-110 "Infectious Hepatitis" (November 30, 1998); VBA Fast Letter 04-13 (June 29, 2004). 

Any opinion(s) are to be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


